Art Rejection
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

2.	Claims 1-2, 4-10, 12, 14, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Okada, U.S. pat. Appl. Pub. No. 2006/0255926, in view of Cai, U.S. pat. Appl. Pub. No. 2014/0115421.
	Per claim 1, Okada discloses a management device comprising a processor which manages an industrial network comprising a plurality of nodes, wherein the nodes comprise a master device (control node 3) and a slave device (field equipment) (see par 0008), the management device configured to:
a) acquire first data which includes alarm or error state of the nodes in the network (see par 0049), wherein acquired data is in binary format (see par 0062), and
b) in response to a detection of a request for other device (client 12) connected to the management device via network (11) different from the industrial network (4) to troubleshoot the error state of the nodes in the industrial network (4), convert the first data into second data in a viewer format and transmit the second data to the other device via the network, i.e., convert and transmit data to client 12 via network 11 upon request (see par 0016, 0057), wherein the management device is installed with a management program for processing the first data in binary format (par 0051, 0056), and the other device is not installed with the management program and incapable of processing the first data in binary format (see par 0024).
Okada does not teach troubleshooting error state of connection between the nodes and displaying a graphical view of error state of connection between the nodes at the external terminal. However, Cai discloses a method of monitoring and troubleshooting error state of connection between the nodes comprising a master node and other nodes by acquiring error codes generated by the nodes, wherein the acquired error codes also comprise routing table information (see Cai, par 0024-0025). Cai also teaches displaying a graphical view of error state of connection between the nodes using  the acquired data (see Cai, par 0038-0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okada with Cai teachings because it would have enabled a user to view operational status and connection status of each node in the industrial network. 
Per claim 2, Okada teaches converting detected error state or alarm data into XML format (see par 0057).
	Per claim 4, Okada teaches storing/logging an event that includes occurrent time point of the phenomenon occurred in the node and information identifying the phenomenon (see par 0015, 0068-0071). 
Per claim 5, Okada teaches that first data comprises state information related to the state of the node (see par 0018).
Per claim 6, Cai teaches collecting network configuration diagram, i.e., routing table information, showing connection relationship of the node from the master device (see par 0024).
Per claim 7, Okada does not explicitly teach restoring the second data to the first data. Okada however teaches that in prior art the system alarms and diagnostic data are delivered to maintenance staff and client in the original forms, i.e., first data (see par 0018). 
It would have been obvious to one skilled in the art to employ a process of restoring second data to first data in Okada because it would have enabled practicing Okada invention with older diagnostic equipment that process diagnostic data in the first format.
Claims 8-10, 12, 14, 16-17 and 19 are similar in scope as that of claims 1-2 and 4-6.
Per claim 20, Okada teaches that slave device is coupled to production/field equipment and is configured to collect data and control operation of production/field equipment (see par 0008, 0010).


3.	Claims 3, 11, 13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Okada and Cai and further in view of Dutta, U.S. pat. Appl. Pub. No. 2017/0359222.
	Per claims 3, 11, 13, 15 and 18, neither Okada nor Cai teach removing data related to intellectual property of the network from the first data. However, Dutta discloses a system for acquiring network data wherein data related to intellectual property of the network to be removed from the collected data before collected data can be used for other purposes (see Dutta par 0042).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okada with Dutta teaching because it would have ensured confidential data of the system to be protected from unauthorized use (see Dutta par 0042).
	Per claim 7, Okada does not explicitly teach restoring the second data to the first data. Okada however teaches sending diagnostic data to the service provider (see par 0048), wherein diagnostic data comprises fault codes in the original first data format (see par 0020).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize such conversion of second viewer data to first data because it would have enabled the user terminal sending diagnostic data to the management system or the service provider (see par 0048).


Response to Amendment
4.	Applicant’s arguments filed November 1, 2022 with respect to claims 1-8 and 10-20 have been considered but are deemed moot in view of new ground of rejection set forth above.


Conclusion
5.	Applicant's amendment necessitated the new grounds of rejection. Accordingly, THIS ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION. IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION. IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
11/7/22